Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 05/09/2022. Claims 1-3, 5-14, and 16-22 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages 7-10, filed 05/09/2022, regarding the rejection of claims 1, 12, and 20 under 35 U.S.C. §103, have been fully considered but they are not persuasive. Applicant argues on pages 7-9 that the claimed cantilever effect as defined by the applicant in the specification is meant to refer not to a bending in a gravitational direction, as in the common definition of a cantilever effect, but instead is defined as, generally, an exaggeration of motion of an object such that it falls outside of the FOV. While the applicant’s clarification is appreciated, a generic exaggeration of motion of an object such that it falls outside of the FOV would include a bending in a gravitational direction, meaning that even as it is, the previous rejection would still read on the claim language because a bending caused by gravity is an exaggeration of motion of an object such that it falls outside of the FOV. Additionally, as discussed in further detail below, Chiu teaches deformation due to a “generic bending” in the form of a misalignment between the and Guoko teaches other situations in which their cantilever is bent from supporting a load that are not gravity-related, and this further reads on the claim language. As a result, claims 1, 12, and 20 are now rejected under 35 U.S.C. §103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”), and Gouko et al. US 20170356818 A1 (“Gouko”). Similarly, the dependent claims 2-3, 6-11, 13-14, 16-19, and 21-22 are also rejected under 35 U.S.C. §103.

Claim Objections
Claim 22 objected to because of the following informalities: claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Verl US 9833904 B2 (“Verl”) and Gouko et al. US 20170356818 A1 (“Gouko”).
	Regarding Claim 12. Chiu teaches a method for hand-eye calibration of a robot manipulator with respect to a vision system camera defining an optical axis, comprising the steps of: 
	providing relative motion between a calibration target and a field of view (FOV) of the vision system camera (a vision correction method for tool center point of a robot manipulator. A vision lens is positioned to one side of the tool [Claim 1]. FIG. 3 shows how this vision system defines an optical axis), and performing a pre-calibration process that generates a rough transformation between a coordinate space of the robot manipulator and a coordinate space of the vision system (the scaling ratio [Symbol font/0x6C] of the vision coordinate system TV relative to the preset coordinate system TV can be easily calculated as [Symbol font/0x6C] =(X1-X2)/(x1-x2), where P1 is defined as (X1, Y1, Z1), and P2 = (X2, Y2, Z2), P1’ = (x1, z1) and P2’ = (x1 –x2, z1) [Column 3, rows 13-27]. The Chiu method then uses the spatial points to correct the vision system of the robot manipulator [Claim 1]. Note that in FIGS. 3-4, TG is shown to be distinct from TV. TG is the coordinate plane of the robot manipulator preset and based on the position of the tool [Column 2, lines 39-42]. TV, on the other hand, is a visual coordinate system based on the two-dimensional picture of the XGZG plane of the preset coordinate system TG [Column 2, lines 64-67, Column 3, lines 1-4]); 
	moving to a plurality of positions from results of the pre-calibration process and acquiring images at each of the positions; and computing a hand-eye calibration transformation from the coordinate space of the robot to the coordinate space of the vision system camera  (the scaling ratio [Symbol font/0x6C] of the vision coordinate system TV relative to the preset coordinate system TV can be calculated as [Symbol font/0x6C] =(X1-X2)/(x1-x2), where P1 is defined as (X1, Y1, Z1), and P2 = (X2, Y2, Z2), P1’ = (x1, z1) and P2’ = (x1 –x2, z1) [Column 3, rows 13-27]. The robot must move to these positions in order to acquire these points to calculate [Symbol font/0x6C]. The Chiu method then uses the spatial points in the coordinate space to correct the vision system of the robot manipulator [Claim 1]). 
	Chiu also teaches:
	wherein a cantilever effect is induced in which a location of at least one of the robot manipulator and the calibration object is offset from the optical axis at a differential rate based upon the relative motion (the vision lens is positioned to one side of the tool; the correction method comprises: defining a preset position of the Tool Center Point (“TCP”) (P0) and establishing a preset coordinate system (TG) based on P0. Then it defines the actual position of the TCP as P1, captures a picture of the actual TCP and establishes a 2D visual coordinate system (TV) as P1’; calculating a scaling ratio [Claim 1]. If a cantilever effect is defined as an exaggeration of motion of an object such that it falls outside of the FOV, then the deformation shown in FIG. 3 and the alignment error between the vision coordinate system TV and the preset coordinate system TG axes reads on a cantilever effect induced in which a location of at least one of the robot manipulator and the targeted point is offset from the optical axis, wherein the difference between coordinates of TV and TG form a differential rate based upon the relative motion), as the robot manipulator and the calibration object are in rotation with respect to each other (FIG. 5 shows how the TCP is rotated around a the Z-axis of the preset coordinate TG by about 180 degrees, meaning that the robot manipulator and vision lens (calibration object) are in rotation with respect to each other as the cantilever effect is induced). 
Additionally, and in the alternative, Gouko teaches:
	wherein a cantilever effect is induced in which a location of at least one of the robot manipulator (Gouko discloses how a cantilever beam member undergoes elastic deformation according to the load change applied to the unsupported end [Paragraph 177]. The elastic member at numeral 3 is a cantilever beam member which extends from the lower plate to an external side thereof. In FIG. 1, a bending degree of the elastic member corresponds to a size of the load applied received by the receiving member at numeral 8 [paragraph 33]. This means that apart from gravity, the cantilever bending effect can be cause by a load applied to the cantilever).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Chiu with wherein a cantilever effect is induced in which a location of at least one of the robot manipulator as taught by Gouko so as to 
	Chiu does not teach: 
	locating features of the calibration object in the images; and
	computing a hand-eye calibration transformation from the coordinate space of the robot to the coordinate space of the vision system camera.
	However, Verl teaches:
	locating features of the calibration object in the images; and
	computing a hand-eye calibration transformation from the coordinate space of the robot to the coordinate space of the vision system camera (a method of robot-assisted measurement of measurable objects, using an image data sensor S with the path of sensor S by assigning to each measuring point of the image data the position and orientation of sensor S which sensor S occupied to record that measuring point. The measuring points are recorded in the local coordinate system of sensor S; since this local coordinate system is moved together with the sensor, it is necessary to transform all the measuring points from the local to the fixed world coordinate system. This transformation between the two coordinate systems is based on the path of sensor S and basic geometric relationships [Column 4, rows 24-34]);
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with locating features of the calibration object in the images; and computing a hand-eye calibration transformation from the coordinate space of the robot to the coordinate space of the vision system camera as taught by Verl so as to ensure the quality of the measurement of the calibration object from a sensor that moves with the robot.
	Regarding Claim 13. Chiu in combination with Verl and Gouko teaches the system as set forth in claim 12. 
	Chiu also teaches:
	wherein the rough transformation is generated based upon an iterative set of motions by the robot manipulator and adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points (the scaling ratio [Symbol font/0x6C] (the rough transformation) is calculated by capturing a picture of the actual TCP and establishing the 2D coordinate system, then driving the tool to rotate relative to an axis of the preset coordinate system, obtaining the coordinate value of the TCP of the tool, capturing a picture of the actual TCP, and obtaining the corresponding coordinates of the TCP within the visual coordinate system (FOV). The deviation between the preset TCP and actual TCP is called deviation [Symbol font/0x44]P. If [Symbol font/0x44]P is less than or equal to the maximum allowable deviation of the robot manipulator, the preset position of the TCP will be considered the actual position of the TCP and finish the coordinate correction work [Column 7, rows 12-40, Claim 1]).
Regarding Claim 14. Chiu in combination with Verl and Gouko discloses the method as set forth in claim 13. 
Chiu also teaches:
	selecting the spatial points in part based upon optional user inputs (Chiu teaches that the standard method for calibrating the TCP position requires an operator to visually guide the TCP to a specific point in the workspace with the tool at a minimum of four different orientations, and that this is common in the art. This process requires the user to select a point in 3D (or at least 2D) space to determine where the preset TCP position should be ([Chiu, Column 1, rows 31-34]).
Additionally, the applicant for the current application has admitted (see MPEP 2129) that 
	selecting the spatial points in part based upon optional user inputs
Is prior art in paragraph 22 of their specification.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu wherein the spatial points are selected in part based upon optional user inputs to allow a user to select the spatial points for calibration as needed for a robot in a particular setting.
Regarding Claim 16. Chiu in combination with Verl and Gouko teaches the system as set forth in claim 12.
Chiu also teaches:
wherein the pre-calibration process is arranged to compensate for the cantilever effect (Chiu describes a robot manipulator in which a tool is affixed at a distal end, and that the positional accuracy of the robot manipulator directly depends on knowing the precise location of the TCP. Chiu specifically states that having the tool mounted on the distal end of the robot while moving manually may result in alignment error between the tool and the robot manipulator, causing deviations in the TCP [Chiu, claim 1, Column 1, rows 13-31]).
Chiu does not teach:
The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV.
However, Verl teaches:
The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV (a method of measuring objects using a robot where the sensor moves along a sensor path using the robot, all the while keeping the object in view of the sensor so as to measure the object [Claim 1]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with the pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV as taught by Verl to ensure that the robot can accurately observe the calibration object after adjusting for the cantilever effect.
Regarding Claim 20. Chiu teaches a system for performing hand-eye calibration of a vision system operating in conjunction with a robot manipulator that provides relative motion between a calibration object and a field of view (FOV) of a vision system camera defining an optical axis (a vision correction method for tool center point of a robot manipulator. A vision lens is positioned to one side of the tool [Claim 1]. FIG. 3 shows how this vision system defines an optical axis), comprising: 
a vision system processor configured to operate a pre-calibration process that, performs a three-point calibration in the FOV and computes a rough transformation from a coordinate space of the robot manipulator to a coordinate space of an acquired image of the vision system camera (a vision correction method for tool center point of a robot manipulator, wherein a vision lens is positioned to one side of the tool; the correction method comprises: defining a preset position of the Tool Center Point (“TCP”) (P0) and establishing a preset coordinate system (TG) based on P0. Then it defines the actual position of the TCP as P1, captures a picture of the actual TCP and establishes a 2D visual coordinate system (TV) as P1’; calculating a scaling ratio [Claim 1]. A controller shown in FIG. 2 includes a preset control software (not shown and not illustrated) and a data storage facility (also not shown and illustrated) installed therein for driving and controlling the drive mechanism to move the tool [Column 2, lines 5-9]. The coordinate value of the origin/preset position P0 (Xg, Yg, Zg) of the preset coordinate system TG within the basic coordinate system T0 is stored into the preset control software of the controller, which means that the controller acts as a vision system processor to operate the pre-calibration process), and that, based upon the rough transformation, computes spatial points at a plurality of respective locations that are acceptable for performing the hand-eye calibration therewith (the scaling ratio [Symbol font/0x6C] of the vision coordinate system TV relative to the preset coordinate system TV can be easily calculated as [Symbol font/0x6C] =(X1-X2)/(x1-x2), where P1 is defined as (X1, Y1, Z1), and P2 = (X2, Y2, Z2), P1’ = (x1, z1) and P2’ = (x1 –x2, z1) [Column 3, rows 13-27]. The Chiu method then uses the spatial points to correct the vision system of the robot manipulator [Claim 1]).
	Chiu also teaches:
wherein the robot manipulator induces a cantilever effect between the calibration object and the FOV, in which a location of at least one of the robot manipulator and the calibration object is offset from the optical axis at a differential rate based upon the relative motion (the vision lens is positioned to one side of the tool; the correction method comprises: defining a preset position of the Tool Center Point (“TCP”) (P0) and establishing a preset coordinate system (TG) based on P0. Then it defines the actual position of the TCP as P1, captures a picture of the actual TCP and establishes a 2D visual coordinate system (TV) as P1’; calculating a scaling ratio [Claim 1]. If a cantilever effect is defined as an exaggeration of motion of an object such that it falls outside of the FOV, then the deformation shown in FIG. 3 and the alignment error between the vision coordinate system TV and the preset coordinate system TG axes reads on a cantilever effect induced in which a location of at least one of the robot manipulator and the targeted point is offset from the optical axis, wherein the difference between coordinates of TV and TG form a differential rate based upon the relative motion), as the robot manipulator and the calibration object are in rotation with respect to each other (FIG. 5 shows how the TCP is rotated around a the Z-axis of the preset coordinate TG by about 180 degrees, meaning that the robot manipulator and vision lens (calibration object) are in rotation with respect to each other as the cantilever effect is induced).
Additionally, and in the alternative, Gouko teaches:
	wherein a cantilever effect is induced in which a location of at least one of the robot manipulator (Gouko discloses how a cantilever beam member undergoes elastic deformation according to the load change applied to the unsupported end [Paragraph 177]. The elastic member at numeral 3 is a cantilever beam member which extends from the lower plate to an external side thereof. In FIG. 1, a bending degree of the elastic member corresponds to a size of the load applied received by the receiving member at numeral 8 [paragraph 33]. This means that apart from gravity, the cantilever bending effect can be cause by a load applied to the cantilever).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Chiu with wherein a cantilever effect is induced in which a location of at least one of the robot manipulator as taught by Gouko so as to 
	Chiu does not teach: 
	Based upon the rough transformation, computing spatial points of features on the calibration object.
	However, Verl teaches:
Based upon the rough transformation, computing spatial points of features on the calibration object (Verl teaches a method for robot-assisted measurement of measurable objects, using an image data sensor S with the path of sensor S by assigning to each measuring point of the image data the position and orientation of sensor S which sensor S occupied to record that measuring point. The measuring points are recorded in the local coordinate system of sensor S; since this local coordinate system is moved together with the sensor, it is necessary to transform all the measuring points from the local to the fixed world coordinate system. This transformation between the two coordinate systems is based on the path of sensor S and basic geometric relationships [Column 4, rows 24-34]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with based upon the rough transformation, computing spatial points of features on the calibration object as taught by Verl, so as to ensure the quality of the measurement of the calibration object from a sensor that moves with the robot. 
	Chiu also does not teach:
a hand-eye calibration module that performs the hand-eye calibration using the spatial points.
	However, Deng teaches:
a hand-eye calibration module that performs the hand-eye calibration using the spatial points. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with a hand-eye calibration module that performs the hand-eye calibration using the spatial points as taught by Deng to automate the process of calibration through a pre-stored program.

Claims 1-3, 5, 10, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”), and Gouko et al. US 20170356818 A1 (“Gouko”).
	Regarding Claim 1. Chiu teaches a system for performing hand-eye calibration of a vision system operating in conjunction with a robot manipulator that provides relative motion between a calibration object and a field of view (FOV) of a vision system camera defining an optical axis (a vision correction method for tool center point of a robot manipulator. A vision lens is positioned to one side of the tool [Claim 1]. FIG. 3 shows how this vision system defines an optical axis), comprising: 
	a vision system processor configured to operate a pre-calibration process that, performs a three-point calibration in the FOV and computes a rough transformation from a coordinate space of the robot manipulator to a coordinate space of an acquired image of the vision system camera (a vision correction method for tool center point of a robot manipulator, wherein a vision lens is positioned to one side of the tool; the correction method comprises: defining a preset position of the Tool Center Point (“TCP”) (P0) and establishing a preset coordinate system (TG) based on P0. Then it defines the actual position of the TCP as P1, captures a picture of the actual TCP and establishes a 2D visual coordinate system (TV) as P1’; calculating a scaling ratio [Claim 1]. A controller shown in FIG. 2 includes a preset control software (not shown and not illustrated) and a data storage facility (also not shown and illustrated) installed therein for driving and controlling the drive mechanism to move the tool [Column 2, lines 5-9]. The coordinate value of the origin/preset position P0 (Xg, Yg, Zg) of the preset coordinate system TG within the basic coordinate system T0 is stored into the preset control software of the controller, which means that the controller acts as a vision system processor to operate the pre-calibration process), and that, based upon the rough transformation, computes spatial points at a plurality of respective locations that are acceptable for performing the hand-eye calibration therewith (the scaling ratio [Symbol font/0x6C] of the vision coordinate system TV relative to the preset coordinate system TV can be easily calculated as [Symbol font/0x6C] =(X1-X2)/(x1-x2), where P1 is defined as (X1, Y1, Z1), and P2 = (X2, Y2, Z2), P1’ = (x1, z1) and P2’ = (x1 –x2, z1) [Column 3, rows 13-27]. The Chiu method then uses the spatial points to correct the vision system of the robot manipulator [Claim 1]). 
	Chiu also teaches:
	wherein a cantilever effect is induced in which a location of at least one of the robot manipulator and the target point is offset from the optical axis at a differential rate based upon the relative motion (the vision lens is positioned to one side of the tool; the correction method comprises: defining a preset position of the Tool Center Point (“TCP”) (P0) and establishing a preset coordinate system (TG) based on P0. Then it defines the actual position of the TCP as P1, captures a picture of the actual TCP and establishes a 2D visual coordinate system (TV) as P1’; calculating a scaling ratio [Claim 1]. If a cantilever effect is defined as an exaggeration of motion of an object such that it falls outside of the FOV, then the deformation shown in FIG. 3 and the alignment error between the vision coordinate system TV and the preset coordinate system TG axes reads on a cantilever effect induced in which a location of at least one of the robot manipulator and the targeted point is offset from the optical axis, wherein the difference between coordinates of TV and TG form a differential rate based upon the relative motion), as the robot manipulator and the calibration object are in rotation with respect to each other (FIG. 5 shows how the TCP is rotated around a the Z-axis of the preset coordinate TG by about 180 degrees, meaning that the robot manipulator and vision lens (calibration object) are in rotation with respect to each other as the cantilever effect is induced).
Additionally, and in the alternative, Gouko teaches:
	wherein a cantilever effect is induced in which a location of at least one of the robot manipulator (Gouko discloses how a cantilever beam member undergoes elastic deformation according to the load change applied to the unsupported end [Paragraph 177]. The elastic member at numeral 3 is a cantilever beam member which extends from the lower plate to an external side thereof. In FIG. 1, a bending degree of the elastic member corresponds to a size of the load applied received by the receiving member at numeral 8 [paragraph 33]. This means that apart from gravity, the cantilever bending effect can be cause by a load applied to the cantilever).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Chiu with wherein a cantilever effect is induced in which a location of at least one of the robot manipulator as taught by Gouko so as to 
	Chiu does not teach: 
	Based upon the rough transformation, computing spatial points of features on the calibration object.
	However, Verl teaches:
	Based upon the rough transformation, computing spatial points of features on the calibration object (Verl teaches a method for robot-assisted measurement of measurable objects, using an image data sensor S with the path of sensor S by assigning to each measuring point of the image data the position and orientation of sensor S which sensor S occupied to record that measuring point. The measuring points are recorded in the local coordinate system of sensor S; since this local coordinate system is moved together with the sensor, it is necessary to transform all the measuring points from the local to the fixed world coordinate system. This transformation between the two coordinate systems is based on the path of sensor S and basic geometric relationships [Column 4, rows 24-34]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with based upon the rough transformation, computing spatial points of features on the calibration object as taught by Verl, so as to ensure the quality of the measurement of the calibration object from a sensor that moves with the robot. 
	Chiu also does not teach:
	a hand-eye calibration module that performs the hand-eye calibration using the spatial points.
	However, Deng teaches:
	a hand-eye calibration module that performs the hand-eye calibration using the spatial points (Deng teaches that the calibration process is automatic, based on a pre-stored program [Column 3, row 20, Column 2, rows 36-40]. This calibration process involves a position error calculated between the actual position P, the target position P*, and a world coordinate system based on features extracted from a captured image [Column 3, rows 30-40]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with a hand-eye calibration module that performs the hand-eye calibration using the spatial points as taught by Deng to automate the process of calibration through a pre-stored program.
	Regarding Claim 2. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 1. 
	Chiu also teaches:
	wherein the rough transformation is computed based upon an iterative set of motions by the robot manipulator and adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points (the scaling ratio [Symbol font/0x6C] (the rough transformation) is calculated by capturing a picture of the actual TCP and establishing the 2D coordinate system, then driving the tool to rotate relative to an axis of the preset coordinate system, obtaining the coordinate value of the TCP of the tool, capturing a picture of the actual TCP, and obtaining the corresponding coordinates of the TCP within the visual coordinate system (FOV). The deviation between the preset TCP and actual TCP is called deviation [Symbol font/0x44]P. If [Symbol font/0x44]P is less than or equal to the maximum allowable deviation of the robot manipulator, the preset position of the TCP will be considered the actual position of the TCP and finish the coordinate correction work [Column 7, rows 12-40, Claim 1]).
	Regarding Claim 3. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 2. 
	Chiu also teaches:
	wherein the spatial points are selected in part based upon optional user inputs (Chiu teaches that the standard method for calibrating the TCP position requires an operator to visually guide the TCP to a specific point in the workspace with the tool at a minimum of four different orientations, and that this is common in the art. This process requires the user to select a point in 3D (or at least 2D) space to determine where the preset TCP position should be ([Chiu, Column 1, rows 31-34]).  
Additionally, the applicant for the current application has admitted (see MPEP 2129) that wherein the spatial points are selected in part based upon optional user inputs is prior art in paragraph 22 of their specification.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with Applicant Admitted Prior Art to allow a user to select the spatial points for calibration as needed for a robot in a particular setting.
Regarding Claim 5. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 1.
Chiu also teaches:
	wherein the pre-calibration process is arranged to compensate for the cantilever effect (a robot manipulator in which a tool is affixed at a distal end, and that the positional accuracy of the robot manipulator directly depends on knowing the precise location of the TCP. Chiu specifically states that having the tool mounted on the distal end of the robot while moving manually may result in alignment error between the tool and the robot manipulator, causing deviations in the TCP [Chiu, claim 1, Column 1, rows 13-31]).
Chiu does not teach:
The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV.
However, Verl teaches:
The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV (a method of measuring objects using a robot where the sensor moves along a sensor path using the robot, all the while keeping the object in view of the sensor so as to measure the object [Claim 1]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with the pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV as taught by Verl to ensure that the robot can accurately observe the calibration object after adjusting for the cantilever effect.
	Regarding Claim 10. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 1. 
	Chiu does not teach:
	wherein the hand-eye calibration is performed in a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from the acquired image of the calibration object acquired up to a current motion step.
However, Deng teaches:
	wherein the hand-eye calibration is performed in a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from the acquired image of the calibration object acquired up to a current motion step (Deng teaches controlling a robot under the guidance of a sensor to move a point on a robot to reach the same target point with a plurality of different poses, the point of the tool being in a tool coordinate system [Deng, Claim 1]. The sensor may be a vision sensor, such as a camera, and Deng expressly discloses that the sensor has intrinsic parameters including a focal length, a lens distortion, a pixel ratio, and a geometric relationship between a chip pose and a lens pose of the sensor, so the motion step as defined in Deng must be based on the size of the image pixels [Claim 13]. The claim reads on the motion step element in that each motion to reach the same target pose is a movement step based on data from the calibrated sensor shown in FIG. 2. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool, but then the sensor then captures an image of the tool in the world coordinate system, processes the captured image to extract features of the captured image, and obtains the actual position of the tool in the world coordinate system based on the extracted features. [FIG. 3, Column 3, rows 20-40]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with wherein the hand-eye calibration is performed in a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from the acquired image of the calibration object acquired up to a current motion step as taught by Deng to correct the image from the vision system camera.
Regarding Claim 11. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 10. 
Chiu does not teach:
	The system as set forth in claim 10 wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points.
However, Deng teaches:
	The system as set forth in claim 10 wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points (Deng teaches a calibration process in which transformation matrices are calculated, first by capturing an image of the calibration object (a calibration plate [Deng, Claim 2]) with the sensor (usually a camera) and processed by a processor to obtain the desired coordinate systems [FIG. 1, Column 5, rows 17-24].  This process involves a target point in the world (point “O”), the actual position of a point on the tool (point “P”), and the target position of the point on the tool (point “P*”). The process also moves the robot under the guidance of the sensor to a point of the tool in the tool coordinate system to reach the same target point with a plurality of different poses. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool [FIG. 2, Column 3, rows 20-40]. This is done to calculate the position error between the actual position P and the target position P* [Column 3, rows 34-40]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with the system as set forth in claim 10 wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points as taught by Deng so that the position error between the actual position of a point on the tool and the target position can be calculated and minimized. 
	Regarding Claim 18. Chiu in combination with Verl and Gouko teaches the method as set forth in claim 12.
Chiu does not teach:
	wherein the step of computing the hand-eye calibration transformation comprises performing a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from at least one of the images of the calibration object acquired up to a current motion step.
	However Deng teaches:
	wherein the step of computing the hand-eye calibration transformation comprises performing a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from at least one of the images of the calibration object acquired up to a current motion step (a robot under the guidance of a sensor to move a point on a robot to reach the same target point with a plurality of different poses, the point of the tool being in a tool coordinate system [Claim 1]. The sensor may be a vision sensor, such as a camera, and Deng expressly discloses that the sensor has intrinsic parameters including a focal length, a lens distortion, a pixel ratio, and a geometric relationship between a chip pose and a lens pose of the sensor, so the motion step as defined in Deng must be based on the size of the image pixels [Claim 13]. The claim reads on the motion step element in that each motion to reach the same target pose is a movement step based on data from the calibrated sensor shown in FIG. 2. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool, but then the sensor then captures an image of the tool in the world coordinate system, processes the captured image to extract features of the captured image, and obtains the actual position of the tool in the world coordinate system based on the extracted features. [FIG. 3, Column 3, rows 20-40]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with wherein the step of computing the hand-eye calibration transformation comprises performing a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from at least one of the images of the calibration object acquired up to a current motion step as taught by Deng to correct the image from the vision system camera.
Regarding Claim 19. Chiu in combination with Verl, Gouko, and Deng teaches the method as set forth in claim 18. 
Chiu does not teach:
	further comprising generating the rough transformation based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points.
However, Deng teaches:
	further comprising generating the rough transformation based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points (a calibration process in which transformation matrices are calculated, first by capturing an image of the calibration object (a calibration plate [Deng, Claim 2]) with the sensor (usually a camera) and processed by a processor to obtain the desired coordinate systems [FIG. 1, Column 5, rows 17-24].  This process involves a target point in the world (point “O”), the actual position of a point on the tool (point “P”), and the target position of the point on the tool (point “P*”). The process also moves the robot under the guidance of the sensor to a point of the tool in the tool coordinate system to reach the same target point with a plurality of different poses. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool [FIG. 2, Column 3, rows 20-40]. This is done to calculate the position error between the actual position P and the target position P* [Column 3, rows 34-40]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with further comprising generating the rough transformation based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points as taught by Deng so that the position error between the actual position of a point on the tool and the target position can be calculated and minimized. 
Regarding Claim 21. Chiu in combination with Verl and Gouko teaches system as set forth in claim 20. 
	Chiu does not teach:
	wherein the hand-eye calibration is performed in a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from the acquired image of the calibration object acquired up to a current motion step.
However, Deng teaches:
	wherein the hand-eye calibration is performed in a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from the acquired image of the calibration object acquired up to a current motion step (controlling a robot under the guidance of a sensor to move a point on a robot to reach the same target point with a plurality of different poses, the point of the tool being in a tool coordinate system [Claim 1]. The sensor may be a vision sensor, such as a camera, and Deng expressly discloses that the sensor has intrinsic parameters including a focal length, a lens distortion, a pixel ratio, and a geometric relationship between a chip pose and a lens pose of the sensor, so the motion step as defined in Deng must be based on the size of the image pixels [Claim 13]. The claim reads on the motion step element in that each motion to reach the same target pose is a movement step based on data from the calibrated sensor shown in FIG. 2. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool, but then the sensor then captures an image of the tool in the world coordinate system, processes the captured image to extract features of the captured image, and obtains the actual position of the tool in the world coordinate system based on the extracted features. [FIG. 3, Column 3, rows 20-40]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with wherein the hand-eye calibration is performed in a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from the acquired image of the calibration object acquired up to a current motion step as taught by Deng to correct the image from the vision system camera.
Regarding Claim 22. Chiu in combination with Verl and Gouko teaches system as set forth in claim 20. 
Chiu does not teach:
	wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points
However, Deng teaches:
	wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points (controlling a robot under the guidance of a sensor to move a point on a robot to reach the same target point with a plurality of different poses, the point of the tool being in a tool coordinate system [Claim 1]. The sensor may be a vision sensor, such as a camera, and Deng expressly discloses that the sensor has intrinsic parameters including a focal length, a lens distortion, a pixel ratio, and a geometric relationship between a chip pose and a lens pose of the sensor, so the motion step as defined in Deng must be based on the size of the image pixels [Claim 13]. The claim reads on the motion step element in that each motion to reach the same target pose is a movement step based on data from the calibrated sensor shown in FIG. 2. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool, but then the sensor then captures an image of the tool in the world coordinate system, processes the captured image to extract features of the captured image, and obtains the actual position of the tool in the world coordinate system based on the extracted features. [FIG. 3, Column 3, rows 20-40]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points as taught by Deng so that the position error between the actual position of a point on the tool and the target position can be calculated and minimized. 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”), Gouko et al. US 20170356818 A1 (“Gouko”) as applied to claims 4-5 and 15-16 above, and further in view of Anducas Aregall US 9919428 B2 (“Aregall”).
	Regarding Claim 6. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 4.
	Chiu does not teach:
	wherein the vision system camera is mounted with respect to, and moves in conjunction with, the robot manipulator.
However, Aregall teaches: 
	wherein the vision system camera is mounted with respect to, and moves in conjunction with, the robot manipulator (Aregall teaches an automated machining head with vision equipment, including at least two video cameras mounted on the machine head, and attached to a robot arm, [FIG. 2, number 7, Column 6, rows 30-31]. The machine head can be moved by the robot arm, moving the vision equipment with the head [Claim 9]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with wherein the vision system camera is mounted with respect to, and moves in conjunction with, the robot manipulator as taught by Aregall to endow the robot with higher machining and movement accuracy, as disclosed in the abstract of Aregall.
Regarding Claim 17. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 14. 
Chiu does not teach:
further comprising, (a) positioning the vision system camera with respect to, and moving in conjunction with, the robot manipulator, or (b) positioning the calibration object is with respect to, and moving in conjunction with, the robot manipulator.
However, Aregall teaches: 
further comprising, (a) positioning the vision system camera with respect to, and moving in conjunction with, the robot manipulator, or (b) positioning the calibration object with respect to, and moving in conjunction with, the robot manipulator (Aregall teaches an automated machining head with vision equipment, including at least two video cameras mounted on the machine head, and attached to a robot arm, [FIG. 2, number 7, Column 6, rows 30-31]. The machine head can be moved by the robot arm, moving the vision equipment with the head [Claim 9]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with further comprising, (a) positioning the vision system camera with respect to, and moving in conjunction with, the robot manipulator, or (b) positioning the calibration object is with respect to, and moving in conjunction with, 4 the robot manipulator as taught by Aregall to endow the robot with higher machining and movement accuracy, as disclosed in the abstract of Aregall.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”), Gouko et al. US 20170356818 A1 (“Gouko”), and Anducas Aregall US 9919428 B2 (“Aregall”), and in further view of Mark US 20190009472 A1 (“Mark”).
Regarding Claim 7. Chiu in combination with Deng, Verl, Gouko, and Aregall teaches the system as set forth in claim 6.
Chiu does not teach:
wherein the robot manipulator comprises one of a multi-axis robot and a motion stage.
However, Mark teaches:
wherein the robot manipulator comprises one of a multi-axis robot and a motion stage (Mark teaches a robot arm capable of attaching to a printer head, and the head can contain a vision system (camera, rangefinder, etc.) [FIG. 2G, Paragraph 122]. Mark also teaches position and orientation mechanisms which can include gantry systems and robotic arms [Paragraph 94]. Mark also teaches that this robotic arm can have 4 or more degrees of freedom, meaning it can move along multiple axes [Paragraph 36]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with wherein the robot manipulator comprises one of a multi-axis robot and a motion stage as taught by Mark so as to allow the system of Chiu to work with a robot on a motion stage, such as a gantry.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”), and Gouko et al. US 20170356818 A1 (“Gouko”), and in further view of Mark US 20190009472 A1 (“Mark”).
	Regarding Claim 8. Chiu in combination with Deng, Verl, Gouko teaches the system as set forth in claim 1.
	Chiu does not teach:
	wherein the calibration object is mounted with respect to, and moves in conjunction with, the robot manipulator.
	However, Mark teaches:
	wherein the calibration object is mounted with respect to, and moves in conjunction with, the robot manipulator (Mark describes calibration of the printing deposition head and a calibration target toolpath and adjustments for the purpose of correcting or calibrating for changes in temperature, barometric pressure, or humidity that might affect the printing material or the 3D printer itself [Paragraph 149]. The print head may be mounted on a robotic arm [Paragraph 91]. The printing head is then the calibration object which moves in conjunction with the robot manipulator).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with wherein the calibration object is mounted with respect to, and moves in conjunction with, the robot manipulator as taught by Mark so as to allow for correcting or calibrating for changes in temperature, barometric pressure, or humidity that might affect the calibration target or the robot manipulator.
	Regarding Claim 9. Chiu in combination with Deng, Verl, Gouko and Mark teaches the system as set forth in claim 8.
Chiu does not teach:
wherein the robot manipulator comprises one of a multi-axis robot and a motion stage.
However, Mark teaches:
wherein the robot manipulator comprises one of a multi-axis robot and a motion stage (Mark teaches a robot arm capable of attaching to a printer head, and the head can contain a vision system (camera, rangefinder, etc.) [FIG. 2G, Paragraph 122]. Mark also teaches position and orientation mechanisms which can include gantry systems and robotic arms [Paragraph 94]. Mark also teaches that this robotic arm can have 4 or more degrees of freedom, meaning it can move along multiple axes [Paragraph 36]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chiu with wherein the robot manipulator comprises one of a multi-axis robot and a motion stage as taught by Mark so as to allow the system of Deng to work with a robot on a motion stage, such as a gantry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664